Bukch, J.
(dissenting) : I very much dislike to dissent from the views of my brethren, but I would be false in my fidelity to the law if I should give adherence to the foregoing opinion. In my judgment it is unadulterated judicial legislation.
The statute which is thus amended reads as follows :
“If the accused plead guilty, or fail to answer, the court shall proceed to render such judgment as the case requires.” (Gen. Stat. 1901, §402.)
Hereafter this statute must be deemed to read :
If the accused plead guilty, the court shall render such judgment as the case requires. If he fail to answer, the court shall not proceed to render judgment, but shall first investigate the uncontested charge, hear and weigh evidence as if there were an issue to try, and then render such judgment as the case requires.
There is no canon of construction known to the law which will permit such a meaning to be forced upon *235this remarkably simple and unambiguous statute. Failing to answer and pleading guilty are equally momentous facts, and either will close the proceeding to the point of rendering judgment. If the accused plead guilty, what is the mandate of the law ? “The court shall proceed to render such judgment as the case requires.” If the accused fail to answer, what is the mandate of the law ? “The court shall proceed to render such judgment as the case requires.” There is no greater license for this court to interpolate a trial in one case than there is in the other. So much for the words.
The context is equally conclusive :
“To the accusation he may plead or demur, and the issues joined thereon shall in all cases be tried by the court, all the evidence being reduced to writing, filed and preserved.” (Gen. Stat. 1901, §401.)
Here is express provision for a hearing. There shall be a trial when issues have been framed. An issue is made by a demurrer, or by an answer to the accusation. In either case the trial is by the court. On the trial of an issue of fact made by the answer to the accusation, the court shall hear and weigh evidence, and the evidence shall be reduced to writing, filed and preserved. Having exhausted the subject of issues and trials and evidence, the legislature then prescribed by section 402 the course to be pursued when there is a confession of guilt, and when charges of the accusation are not contested — when there is no issue, no occasion for a trial, no opportunity for evidence. The court shall then proceed to render such judgment as the case requires.
Pass to the reason and spirit in which the law is conceived. The object of the proceeding is not to punish the offender, but to protect and preserve the *236purity of the administration of justice. A barrier is raised against the lodging of loose charges by requiring an oath to the accusation, if presented by a person interested. The court cannot be set in motion until this solemnity — the same as that -which binds the conscience of a witness — has been observed. After that the court is required to examine the accusation and be satisfied with its sufficiency. If the court deem it sufficient to require further action the accusation is served personally, in order that the accused may not escape full knowledge of the nature, character and consequences of the charge, and an order is entered requiring him to appear and answer on a stated day. In all this the court has been the guardian of the accused attorney’s rights. Something is now- due from him.
“We deem it to be the duty of the respondent, in a proceeding of this character, not merely to deny the charges, but to explain and set out the bona fides of the transaction to which they relate.” (The People v. Webster, 28 Colo. 223, 225, 64 Pac. 207.)
He is not on the same plane as an ordinary individual charged with a breach of a social order. Pie is a member of a profession, with duties and relations to that profession of the highest kind. He is an officer of a court of justice, owing to it obligations of absolute allegiance and obedience. When confronted with a sworn accusation impeaching his professional character, and with an order from such tribunal to appear and answer, shall he be permitted to treat the order with contempt, disdain to attend the sessions of the court appointed for his benefit, and still demand of it a patient and laborious investigation of a charge which he will not deny ? Must a court to whose authority no submission is made still keep guard over *237a character which the possessor does not care to vindicate? The accused is fully aware of his guilt or his innocence when confronted with the accusation, and the legislature has said that if he disobey the mandate of the court and fail to answer the assault made upon his professional honor the court shall proceed to render judgment as the case presented by the accusation requires. In Ex parte Thompson, 32 Ore. 499, 40 L. R. A. 194, 52 Pac. 570, the records of the supreme court of Oregon, where the disbarment proceeding was pending, disclosed proof of the guilt of the accused. Notwithstanding this fact the court accepted a failure to answer as a virtual acknowledgment of guilt. It said :
“He had notice of the pendency of this proceeding, and was thereby afforded an opportunity of being heard, but failed to answer the accusation, thus tacitly confessing the truth of the charges.”
The legislature places an accused attorney who will not answer the charge in the same situation that courts regard him as occupying if, on a hearing, he declines to testify.
“In a proceeding to disbar an attorney on charges of deceit and malpractice, his refusal to testify raises the legal presumption of the truth of such uncontradicted facts given in evidence against him as must have been known to him.” (Matter of Randel, 158 N. Y. 216, 52 N. E. 1106.)
“Itis urged by counsel that the failure on the part of the accused to be sworn in his own behalf may not be used to his prejudice. Counsel say that this is, to all intents and purposes, a criminal investigation, and that the rule laid down on this subject in section 2442 of the penal code should be applied. The answer to this is that ‘this is not a criminal prosecution, nor an aid to a criminal investigation, but is to ascertain if the accused is worthy of the confidence, and is pos*238sessed of that good moral character, which is a condition precedent to the privilege of practicing law and continuing in the practice thereof.’ ... If the accused is not guilty, nothing would have been easier than for him to deny all knowledge of the charges laid at his door. His having failed to testify in his own defense, when he should do so, and deny the statements of Whiteside and Clark, not only justifies, but irresistibly impels, this court, upon the evidence before it, which is credible, to the conclusion that he is guilty.” (In re Wellcome, 23 Mont. 450, 468, 59 Pac. 445.)
Furthermore, suppose the professional misconduct be flouted in the face of the court. It may then direct some attorney to draw up the accusation. It is. seiwed, and the order to appear and answer is made. There is no answer. Is the court then put to proof ?' The legislature says the court may then proceed to-judgment. But the statute containing that declaration makes no exception of cases instituted by a party interested. The language still is that if the accused fail to answer the court shall proceed to render judgment.
It is said, however, that the accusation in this case charged perjury, which is a serious matter. True, perjury is a felony under the criminal law, and upon conviction of a felony by a jury in a criminal proceeding the guilty person forfeits all his civil rights. But the legislature was not ignorant of these facts. It considered felonies as causes for disbarment. A felony may constitute the burden of an accusation. If so, and if the accused fail to answer, the legislature-says the court shall proceed to render judgment. The play upon the words “guilty of so serious an offense,”' “guilty of a crime,” and the like, in the preceding-opinion, adds nothing to the statute, and takes nothing-away from it. The statute cannot be amended by *239giving a name to the case, or proceeding, and then arguing in a circle from such name. The profession of the law is ages older than our statute. The legislature understood its composition well, and fully understood the meaning of disbarment to a lawyer when the act was passed, and it provided one invariable rule of procedure for all cases. “If the accused fail to answer the court shall proceed to render judgment.” When this court commands otherwise, and sends a disbarment proceeding back for a hearing which the accused did not crave, it does not adjudicate, it legislates.
With the statement in the former opinion that the proceeding in disbarment cases is sui generis I heartily agree. In establishing this unique and self-sufficient procedure the lawmaking power provided in unmistakable terms the result to follow if the accused fail to answer, viz., the court shall proceed to render judgment. Hence, the question is entirely free from any confusion which might arise by attempting to affiliate the procedure prescribed to that of the code.
My associates do well to admit that the cases they have cited have no application to the cause under consideration. They all relate to the duty of the court when charges are denied and there is some demand for proof. Eliminating these irrelevant authorities, there remains no support for this decision save the arbitrary ipse dixit: “The duty rests upon the court to hear and weigh the evidence before determining that an attorney is guilty of a crime for which he should be disbarred.” Out of tenderness for the foibles and frailties of members of my profession, and dismayed at the disastrous consequences of disbarment, I may sincerely wish that the legislature had said this, but it did not. Other statements in the *240opinion of like import may contain good advice, but the legislature of this state did not adopt it for cases in which the accused shall fail to answer the accusation. In that event, the statute says the court shall proceed to render such judgment as the case requires.
No fair-minded court would be technical in the matter of opening a judgment of disbarment and allowing an attorney to answer who, for some fair reason, had failed to do so, but an answer should be tendered with the application, which the accused in this case refused to do. The statute should not be modified to accomplish such result, and surely the district court did its plain duty when it followed the plain language of the law. As the case now stands the judgment should be affirmed.
I am authorized to say that Mr. Justice Cunningham and Mr. Justice Mason also dissent.